FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD ALEX STEVENSON,                           No. 14-17422

               Plaintiff - Appellant,            D.C. No. 3:14-cv-00137-RCJ-
                                                 WGC
 v.

COUNTY OF CHURCHILL; ARTHUR                      MEMORANDUM*
E. MALLORY,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Ronald Alex Stevenson, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a First

Amendment violation. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under

28 U.S.C. § 1915A); San Diego Cnty. Gun Rights Comm. v. Reno, 98 F.3d 1121,

1124 (9th Cir. 1996) (dismissal for lack of Article III standing). We affirm in part

and vacate in part.

      The district court properly dismissed Stevenson’s action for lack of standing

because Stevenson failed to allege facts sufficient to show an injury in fact. See

Lopez v. Candaele, 630 F.3d 775, 785, 787 (9th Cir. 2010) (setting forth the

elements of Article III standing; injury in fact requires plaintiffs to “articulate a

concrete plan to violate the law in question by giving details about their future

speech such as when, to whom, where, or under what circumstances” (citations,

alterations, and internal quotation marks omitted)). Contrary to Stevenson’s

contention, “when plaintiffs challenge the constitutionality of a restriction on the

ground that it may unconstitutionally chill the First Amendment rights of parties

not before the court, they must still satisfy the rigid constitutional requirement that

plaintiffs must demonstrate an injury in fact to invoke a federal court’s

jurisdiction” Id. at 785 (citation and internal quotation marks omitted).

      However, dismissal for lack of Article III standing is a dismissal for lack of

subject matter jurisdiction, not for failure to state a claim. See Maya v. Centex

Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). Therefore, we vacate the judgment to


                                            2                                      14-17422
the extent that it found the dismissal of this action constituted a strike under 28

U.S.C. § 1915(g). See Moore v. Maricopa Cnty. Sheriff’s Office, 657 F.3d 890,

893-95 (9th Cir. 2011) (a dismissal for lack of subject matter jurisdiction does not

constitute a “strike” for purposes of 28 U.S.C. § 1915(g); where a district court

determines that it does not have subject matter jurisdiction, “it is not possible for

the district court” to have dismissed alternatively for failure to state a claim).

      Because we affirm for lack of standing, we do not consider Stevenson’s

arguments regarding the district court’s application of Heck v. Humphrey, 512 U.S.
477 (1994).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending requests are denied.

      AFFIRMED in part, VACATED in part.




                                            3                                        14-17422